 DARLINGTON VENEER COMPANY, INC.197Darlington Veneer Company,Inc.andLocal Union No. 3043,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 11-CA-1125.March 13, 1959DECISION AND ORDEROn October 6, 1958, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct as amended (61 Stat. 136), was heard at Darlington, South Carolina, onAugust 28, 1958, pursuant to due notice, with all parties represented and par-ticipating in the hearing.The complaint, which was issued on October 30, 1957,by the General Counsel of the National Labor Relations Board and which wasbased on charges duly filed and served, alleged that Respondent had since Febru-ary 26, 1957, refused to bargain with the Union as the exclusive representativeof its employeesin anappropriateunit, inviolation of Section 8(a)(5) and (1)of the Act.Respondent answered on November 18, 1957, denying that it hadengaged in unfair labor practices as alleged.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE UNION AS A LABOR ORGANIZATIONThe complaint alleges and the answer admits facts which establish that Respond-ent, a South Carolina corporation, is engaged in commerce within the meaning ofthe Act and that the Charging Union is a labor organization within themeaningof the Act. See also 113 NLRB 1101, 1106-7.II.THE UNFAIR LABOR PRACTICESA. Introduction and background; the issue as litigatedThe central issue in the present case turns on the question of Respondent'scompliance with a Board order and court decree in an earlier proceeding.OnAugust 26, 1955, the Board, 113 NLRB 1101, found Respondent in violation ofSection 8(a)(1), (3), and (5) of the Act, and ordered as remedial action (inrespects here relevant) that Respondent offer reinstatement to, and make whole,certain discriminatees and that it bargain with the Union in a specified manner.On August 20, 1956, the Court of Appeals for the Fourth Circuit granted enforce-ment, 236 F. 2d 85.The present complaint charged a refusal to bargain on and after February 26,1957, in that, though Respondent and Union had bargained to a contract subse-123 NLRB No. 21. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDquent to the court decree, the Union had agreed to a 6 months' term only uponthe adamant insistence of Respondent.That was not, however, the issue on whichthe case was litigated.The General Counsel conceded in his opening statementthatRespondent's adamant insistence on the 6 months' term was notper se aviolation of Section 8(a)(5), that the execution of the contract was a result ofcollective bargaining, and that it representedpro Cantocompliance with the decree,i.e.,insofar as Section 8(a)(5) was concerned.His real theory of the case,though not alleged or hinted at in the complaint, was that Respondent had failedto comply with some of the 8(a)(3) provisions of the decree (alleged improperreinstatement of some of the discriminatees) and that, not having fully remediedthe effects of its prior unfair labor practices, Respondent was precluded as amatter of law from questioning the Union's majority status, as it did on February26, 1957, on which date it also forwarded to the Board a petition for an RMelection.Though the Trial Examiner suggested that the theory as stated represented adeparture in pleading, no motion to amend was made, and the case was fullylitigated,without objection, on the basis of the theory announced during the open-ing statement.Though most of the evidence was thereafter taken as an offer ofproof, the Trial Examiner urged the parties to make a complete record on theissue of alleged noncompliance and informed them that he would possibly reversehis initial ruling and receive the evidence.The parties expressed satisfaction atthe end of the hearing with the record as made.The Trial Examiner now re-verses his former ruling and receives in evidence the testimony offered by theparties under their respective offers of proof, as well as certain exhibits on whichruling was reserved.The evidence showed in brief that from August 21, 1956, to April 14, 1958, theBoard, through a succession of different representatives,engaged in compliancenegotiationswith Respondent which concerned mainly computations being madeby Board agents of the correct amount of back wages due the discriminatees, andthat it was not until after more than a year of such negotiations and severalmonths after the filing of the RM petition that the fifth(and final)Board repre-sentative raised the question of alleged improper reinstatement of some of the dis-criminatees.It is on this last alleged item of noncompliance that the GeneralCounsel relied solely to support his contention that Respondent was precludedon February 26, 1957, from raising the question of the Union's majority.B.The negotiations for complianceOn August 21, 1956, Richard H. Frahm, acting chief field examiner, wroteRespondent,calling attention to the court's decree and to the items of the Board'sorderwith which compliance was required.On September 19, Frahm wroteagain,referring to information he had received concerning partial compliance,requesting verification,and stating that he would assign a field examiner to ascer-tain the amount of back wages.Respondent replied on September 25, informingthe Board that notices had been posted and bargaining negotiations resumed withthe Union and that it "believe[d] all of the people named on the second page ofyour notice have been offered reinstatement."Bargaining negotiations between Respondent and Union continued until October26, when a contract was reached which provided for a 6 months' term.Thoughthe contract was not offered as an exhibit, there was no dispute that it containeda clause (article XXI) which provided for notice of termination or modificationafter 4 months. See section C,infra.In the meantime, William Magruder (also spelled McGruder in the record), afield examiner, was assigned to the case.He took up with Respondent only ques-tions concerning the amount of the back wages, and on December 19, 1956, hewrote Respondent, submitting tentative computations aggregating $7,825.25.Ma-gruder was subsequently transferred by the Board to another Regional Office, andthe case was reassigned to Field Examiner Robert J. Wall.There was no contactwithRespondent between Magruder's letter of December 19, 1956, and Wall'sfirst visit on March 7, 1957, and there was none between the latter date andWall's second visit on July 12.JackRamsey, Respondent's president, testified without refutation thatWalltalked with him mainly concerning the amounts of the back wages' but that Wallsubmitted no formal computations as Magruder had, though he "supplied differ-1Though Wall tentatively questioned the manner in which Venroe Williams had beenreinstated,he agreed, after making an investigation in the plant, that Williams' re-instatement was proper. DARLINGTON VENEER COMPANY, INC.199ent ideas" about some of the computations.On July 12,Wall informed Ramseythat he had completed his computations and that the final back-pay figure wasaround $6,500.Though Wall stated that Respondent would receive a final orformal demand based on those computations,none was received, nor were Wall'scomputations ever submitted to Respondent.Wall thereafter resigned from the Board, and the next contact with Respondentcame as a letter from Jerry Stone, an attorney, who requested a meeting con-cerning Respondent's RM petition.The meeting was held around September 4between Stone and Ramsey,but most of the time was spent in discussing the back-pay matter.Stone put the matter on a plain bargaining basis, informing Ramseythat if Respondent would agree to settle for a flat $5,000,he thought he could getthe approval of the district supervisor.Ramsey-also a bargainer-countered witha suggestion of $4,000, and Stone stated he would try to get approval.Therewas no further word from Stone,2and none of the Board's representatives up tothis time had questioned the reinstatement of any of the discriminatees.Nor hadRespondent at any time refused to pay any particular amount of back wages,though it had raised questions concerning the amounts of interim earnings of someof the employees.Itwas the fifth and final Board representative who first questioned the reinstate-ments.C.W. Greene, chief field examiner,visited the plant on October 17, 1957,and discussed with Ramsey both the back-pay matter and the claim that Respondenthad not properly reinstated some of the employees.Greene wrote Ramsey onOctober 29,that their discussion of the possible settlement of the back wage matterwas based on the assumption that Respondent had fully complied with the Boardorder and court decree,and stated that further investigation indicated that Respond-ent "possibly has failed to comply" in respect to some of the reinstatements, andthat "absent immediate compliance,"itwould be necessary to recommend that theGeneral Counsel initiate contempt proceedings.Greene's letter summarized theinformation pertaining to some 15 of the discriminatees(includingVenroeWil-liams),purporting to show that they had not been properly reinstated,and calledon Respondent to set forth any inaccuracies.Respondent replied on November 5,taking issue with Greene's claim,and stating its position on each of the 15 cases.After some months, Greene wrote Ramsey on March 14, 1958, explaining atlength why he was rejecting Respondent's contention that all of the discriminateeshad been properly reinstated,in which he resummarized the facts as developed inthe investigation of 15 cases,3and in which he set forth the steps which Respond-ent should take in each case in order to comply with the order.This time thenumber of proposed reinstatements was reduced to 10.Greene's letter concludedwith the suggestion that, pursuant to prior discussions,they confer further on aproposal for settlement.Negotiations continued until April 14,when a final stipulation and agreement forsettlement was reached.Ramsey testified that there were further discussions ofthe back-pay matters between him and Greene,with "horse-trading back and forthon the dollar amount," and that Greene also asked that Respondent agree toreinstate four employees to be selected by him.Ramsey testified that he did notknow the basis of Greene's selection, but that Greene stated that he was givingRespondent"somewhat of a break"in selecting the four whom he chose (Bena-jamin Gurley,William Hudson,Jerome Barker,and Prince Taylor),because twoof them had left town and would probably not come back,4and that in reality hewas requiring Respondent to take back only two employees.Ramsey testified that he consented to Greene's proposal because the matter hadbeen dragging for so long and because Respondent was anxious to bring it to aconclusion,though he admitted understanding(and so acknowledged in his letterof April 14 to the Board) that the settlement did not include the refusal-to-bargaincomplaint.The formal stipulation and agreement,which was executed on April14, also recited Respondent'sacknowledgment that the settlement was to effectu-ate compliance with the Board order and court decree.Itprovided for pay-ments to 23 discriminatees aggregating $5,823.86, and for an offer of reinstate-ment to Gurley, Hudson,Barker, and Taylor.a Ramsey testified that he later inquired about Stone's proposal during Greene's firstvisit(seeinfra),and that Greene explained that Stone was in a different department andindicated he felt Stone was "a little out of order" in making such a proposal.3This summary omitted James Toney, who was included in Greene'sfirst letter, butcovered the caseofWildsEzekiel,who was not included in the first letter.b Respondent's offers of reinstatement to Taylor and Barker were addressed to them,respectively,in Baltimore,Maryland,and Philadelphia,Pennsylvania. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDAs originally drafted, the agreement also contained provisions under whichRespondent would, upon filing of a representation petition,consent to an electionto resolve the representation question,and the Union would consent,in turn, toawithdrawal of charges in the present case, but those provisions were deletedfrom the agreement before execution.Ramsey testified that though the consentelection was an item of discussion,itwas finally dropped.C. The refusal to bargainOn February 24, 1957, the Union gave notice pursuant to article XXI of the'contract of its desire to negotiate changes in the agreement.On February 25,and apparently before receipt of the Union's letter,Respondent wrote the Union,also pursuant to article XXI, that it was electing to terminate the contract.OnFebruary 26, Respondent acknowledged receipt of the Union's letter,and statedthat it had reason to believe that the Union no longer represented a majority ofthe employees and that it was forwarding to the Board'sRegional Office a petitionfor an RM election.Respondent has since refused to bargain with the Union innegotiations for a contract,though it met with Parker on a grievance matter sometime after the notice of termination.The Union filed its charge on June 11,1957, and on September 11 undertookto inform Respondent that it was because Respondent had not complied with thecourt order that the Board had not acted on Respondent'sRM petition.TheUnion added that it would have no objection to the Board resolving the representa-tion question after compliance with the oustanding order.Respondent answeredon September 19, asserting that it had complied with the order,repeating its claimthat"the great majority" of its employees did not wish to be represented by theUnion, and suggesting that if the Union thought otherwise, it agree to an election.5Following Greene's letter of October 29,1957,toRespondent,referred to undersection B,supra,theRegional Director,on October 30, dismissed Respondent'sRM petition,and issued the complaint herein.The General Counsel offered no evidence as to the Union'smajority as ofFebruary 26, 1957, relying on a presumption that the majority as found in theprior proceeding had continued and on his contention that Respondent was pre-cluded from raising a majority question because of its noncompliance with theBoard order,i.e., the alleged improper reinstatement of Gurley,Hudson, Barker,and Taylor.Respondent offered unrefuted testimony by Ramsey as to matters and occur-rences on which Respondent predicated its doubt of the Union'smajority.Thatevidence constitutedprima facieadequate basis for assertion of Respondent's doubt,and the only issue herein is whether the General Counsel is correct in his con-tention that Respondent is precluded,under the facts set forth above, from raisingthemajority question as a defense to the refusal to bargain charge.D. Contentions and concluding findingsThe contentions and theories of the parties were stated fully during their open-ing, statements and in their oral arguments,and Respondent has filed a short briefinwhich it simply renews its oral contentions,without citation of authority:Indeed, the parties conceded in argument that there were no cases factually inpoint with the present one.The General Counsel relied on the elementary prin-ciple of labor law that an employer cannot justify a refusal to bargain on theground of a loss of majority which was attributable to his own(unremedied)unfair labor practices,citing such cases asMedo Photo Supply Corporation, v.N.L.R.B.,321 U.S. 678, 687, andFrank Bros.Company, v. N.L.R.B.,321 U.S.702.Respondent,in turn, relied on a line of cases such asHinde & Dauche PaperCompany,104 NLRB 847;Vulcan Steel Tank Corporation,106 NLRB 1278; and5 J. A. Parker testified for the Union to a course of jockeying between Respondent andtheUnion concerning an agreement to dispose of the representation question by anelection, but all the evidence shows is that when the Company was willing the Union wasnot, and when the Union was willing the Company was not.. For example,the Unionwas willing to take its chances on an election at the time of the final settlement onApril 14, 1958,but the Company was not. But Parker testified that when the matterwas raised again a week or so before the present hearing, the Company was agreeablebut the Union was not, because it felt(in part)that the effects of the settlement hadbeen dissipated. DARLINGTON VENEER COMPANY, INC.201Ludlow Typograph Company,108NLRB 1463,6 where the Board held the termof a contract(to expire at or before the end of a certification year) to be abargainable matter; but those cases lost all pertinency when the General Counselabandoned his original theory and conceded that the contract as negotiated consti-tuted compliance with the Section 8(a)(5) portion of the prior order.The present case resembles most closelySquirrel Brand Co., Inc.,104 NLRB289, where,following the entry of the usual order to remedy Section 8(a)(5) and(1) violations in an earlier proceeding,the parties bargained to a contract to expirein approximately 6 months.The company thereafter refused to renew that contractor to bargain with the union for a new one,raising the question of the union'smajority.The General Counsel, as here, offered no evidence of majority as ofthe time of the refusal to bargain.The Board rejected the contention that its priorbargaining order was tantamount to a certification to the extent of applying the 1-year presumption of majority status, and held that the function of that order was torequire the company to remedy its refusal to bargain as found at the earlier datewhen the majority determination was made.The Board pointed out that a lossofmajority before the company complied with its order would not affect thecompany's duty to remedy its past refusal to bargain,but held that once the com-pany complied with the prior order by bargaining in good faith and executing thecontract with the union,the order had served its remedial purpose.It is true,as the General Counsel pointed out,that the company inSquirrelBrandwas otherwise in compliance with the Board'sorder at the time it raised themajority question.We turn to the question whether, under the circumstances herein,Respondent's failure to comply was such as to bar it from raising that question.To the suggestion that the manner in which the Board had conducted its com-pliance activitieswas responsible for Respondent'sfailure to effectuate earliercompliance,theGeneral Counsel argued that the Government cannot be guiltyof laches.But the question here is not the academic one whether the Board canbe barred by laches from proceeding of an unfair labor practice charge; but,whether an unfair labor practice can be created or given validity by the merewithholding or delaying of its compliance mechanisms.And in this connection it isnoteworthy that if the General Counsel's theory be correct Respondent would havebeen precluded from raising the majority question even if the contract term hadbeen for afull year.Though not conceding that the Board agents had been dilatory or negligent, theGeneral Counsel nevertheless disclaimed reliance on Respondent'sfailure to com-ply on the back-wage items, thus acknowledging,inferentially at least,the respon-sibilityof Board agents in the matter of computations and the submission of awage bill.Indeed, the General Counsel finally reduced the claim of noncompli-ance on which he relied as precluding Respondent'sdefense to the alleged im-proper reinstatement of four employees.We review the evidence briefly to seewhether the Board stands on any better ground in the handling of that phase ofcompliance.The first four representatives of the Board, during compliance activities whichextended over some 14 months, raised no question that Respondent had not prop-erly reinstated all the discriminatees,though Wall raised a tentative question as toVenroe Williams which he abandoned after investigation.When the fifth repre-sentative raised the question,the evidence showed a steady retreat in his claims asto which reinstatements had not been properly made.Thus,Greene's first letterclaimed 15 improper reinstatements,but he later reduced the number to 10.Andhis final proposal was that Respondent should offer,reinstatement to four-em-ployees, whom he would select on such a basis that two of them would probablyrefuse.Greene's bargaining on reinstatements was therefore wholly comparable withthat which had taken place on the back-wage items, i.e.,from $7,825.23 to $6,500to $5,000 to $4,000 (counteroffer) to the final figure of $5,823.86.The evidencethus confirmed as apt Ramsey's characterization of the negotiations as "horsetrading."Nor do Greene's letters support the General Counsel's claim that theyshow on their face the basis on which Green distinguished between the allegedcases of improper reinstatement or on which he made his final selection of fouremployees.Indeed, the entire evidence tended to justify Respondent'sassertionthat, so far as it could determine,the final selections were made at random.6But compareAmerican Steel Foundries,112 NLRB 531, where the Board distinguishedthe first two of these cases and found the third to be inapposite because it was arepresentation case. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither is there merit in the General Counsel's argument that the Board wasentitled to rely on Respondent's earlier representation of compliance.Respondent'sletter of September 25, 1956, stated only its belief that proper reinstatement hadbeen offered the discriminatees.There is no evidence that the Board's representa-tives accepted that withoutquestion,or as anabsolute assurance, or that theyfailed to investigate it.Indeed, it is difficult to see how, in their constant checkingand rechecking of the amounts due for back wages, they could have failed to con-sider the questions (ultimately raised by Greene) whether certain of the discrimi-natees had in fact been put on different jobs and at different pay.Furthermore,Ramsey's testimony showed that Wall not only raised the question in one instance,but that he absolved Respondent after further investigation.Thus the evidence showed that so far as compliance with the prior order wasconcerned, the remedying of the reinstatements stood on substantially the sameground as the payment of the back wages. Both were subject to the Board's check-ing, and both were settled as promptly as the progress of the Board's complianceprocedures permitted.Because of the conclusions herein reached, it is necessary to consider the Re-spondent's contentions only briefly.The main burden of Respondent's argument was that, having bargained to com-pliance with the 8(a)(5) portion of the order, it cannot, as a matter of law, beprecluded from a full acquittance on that portion of the directive because of thependency of questions concerning compliance with the 8(a)(3) provisions of theorder.Respondent conceded that there are no cases which support that conten-tion,and the Trial Examiner rejects it as a sound principle of law. In the presentcase, for example, if Respondent had wilfully or deliberately withheld reinstate-ment from the discriminatees pending termination of its short-term contract withtheUnion, it could well have been precluded from asserting a loss of majoritywhich may have been attributable to those unremedied unfair labor practices.Respondent argued at one point that the only manner by which the Board couldseek to remedy the alleged violation was through contempt proceedings in thecourt of appeals.That contention is rejected; a new Section 10(b) proceedingwas plainly an appropriate alternative action.Thompson Products, Inc., v.N.L.R.B.,133 F. 2d 637, 639-40 (C.A. 6); cf.N.L.R.B. v. Reed & Prince Manu-facturing Company,196 F. 2d 755, 759-60 (C.A. 1).In conclusion, I find on the basis of the entire evidence and for thereasonsstated above that Respondent has not refused to bargain within themeaning oftheAct.[Recommendations omitted from publication.]Bowman Biscuit Company, Division of United Biscuit Companyof AmericaandAmerican Bakery and Confectionery WorkersInternational Union,AFL-CIO,Petitioner.Case No. 30-RC-1442.March 13, 1959SECOND SUPPLEMENTAL DECISION AND DIRECTIONOF THIRD ELECTIONPursuant to Supplemental Decision, Order, and Direction of Sec-ond Election 1 issued by the Board on October 22, 1958, in theabove-entitled proceeding, a second election by secret ballot wasconducted on November 7, 1958, under the direction and supervisionof the Regional Director for the Seventeenth Region, among theemployees in the unit found appropriate by the Board.Upon theconclusion of the election the parties were furnished a tally ofballots.The tally showed that, out of approximately 469 eligible1Unpublished.123 NLRB No. 32.